Labauve, J.
The plaintiffs brought an attachment suit .against the defendants, who are non-residents* upon a note dated about the 2.0th *278December, 1865, for $1,433 13, payable ninety days after date, subject to a credit of three hundred dollars. No date is given to this payment.
The defendants took a rule upon plaintiffs, to show cause why the attachment should not be dismissed, upon the grounds that the debt was not due when the suit was brought in attachment, nor since, and that the affidavit upon which the writ issued, is untiue and insufficient.
On trial of the rule, defendants offered in evidence the following document:
“Vicksburg, Mississippi, March 23d, 1866.”
“ This is to certify that in consideration of three hundred dollars, this day paid to the cashier First National Bank of Vicksburg, Mississippi, by G. N. Raymond, on note for fourteen hundred and thirty-three 13-100 dollars, given by G. N. Raymond & Co., that I agree to stay collection for six months.”
(Signed) “Chapped, Beuce & Co.
by T. F. Allen.”
The Court, after a hearing, sustained the exception, and dismissed the suit, at'the' costs of plaintiffs, and they took this appeal.
• There is no evidence in the record showing that the said T. F. Allen, on the 23d March, 1866, when he agreed to extend the payment of the note for six months, was authorized, as agent or otherwise, to enter into such agreement for the plaintiffs.
It is true, that, to obtain the attachment, he took the required oath, as agent of plaintiffs, on the 19th, and signed the bond on the 20th April, 1866; but proof that he was agent on the 19th April, 1866, does not establish the fact that he was so on the 23d March, 1866. Therefore, the agreement to postpone the payment of the note, not being binding on the plaintiffs, the note was due when the suit was filed.
The affidavit is in due from to authorize the issuance of an attachment on a debt due at the time of bringing the suit.
We are therefore of opinion that the judgment appealed from, is erroneous.
" It is therefore ordered and decreed that the judgment of the District Court, be annulled and avoided. It is futher ordered and decreed that the rule to dismiss the suit be overruled, the attachment reinstated, and the case remanded to be proceeded with according to law, and that the defendants and appellees pay costs of appeal.
Rehearing refused.